     Case 3:16-cv-00663-MMD-CLB Document 81 Filed 08/31/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JORGE MIRANDA-RIVAS,                              Case No. 3:16-cv-00663-MMD-CLB

7                                  Petitioner,                       ORDER
             v.
8

9     HAROLD WICKHAM, et al.,

10                             Respondents.

11

12          Respondents have filed an unopposed motion for enlargement of time (seventh

13   request) (ECF No. 80). The Court finds good cause to grant Respondents' motion.

14          It is therefore ordered that Respondents' unopposed motion for enlargement of time

15   (seventh request) (ECF No. 80) is granted. Respondents will have up to and including

16   September 11, 2020, to file a reply to Petitioner's opposition to the motion to dismiss (ECF

17   No. 66).

18          DATED THIS 31st day of August 2020.

19

20
                                                 MIRANDA M. DU
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
